Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Radigan on 4/19/2021. The application has been amended as follows:

1.	(Currently Amended)  A method of processing an instruction fetch from an instruction cache of an instruction cache complex, the method comprising:
identifying, for a next instruction fetch, that the next instruction fetch is in a same cache line of the instruction cache as a last instruction fetch from the instruction cache, the instruction cache comprising multiple instruction cache lines, and the same cache line being one instruction cache line of the multiple instruction cache lines; and
based, at least in part, on identifying that the next instruction fetch is in the same cache line as the last instruction fetch from the instruction cache[[,]]: 
suppressing, for the next instruction fetch, one or more instruction cache-related directory accesses to multiple instruction cache-related directories of the instruction cache complex to check whether there is an address match[[,]]; and 
forcing, for the next instruction fetch, an address match signal for the same cache line of the multiple instruction cache lines, the multiple instruction cache-related directors including an instruction directory (IDIR) and one of an 
2.	(Original)  The method of claim 1, further comprising refraining from the suppressing where there has been an invalidation action against the same cache line, causing the same cache line to no longer be valid.
3.	(Original)  The method of claim 1, wherein the same cache line comprises multiple cache line segments, each cache line segment comprising multiple instructions, and wherein the method further comprises maintaining validity information for each cache line segment of the multiple cache line segments based on a most-recent, instruction cache-directory-accessed fetch for the same cache line.

5.	(Original)  The method of claim 4, wherein maintaining the validity information comprises maintaining separate validity bits for each cache line segment in a cycle-boundary latch of an instruction cache complex comprising the instruction cache.  
6.	(Original)  The method of claim 1, wherein the suppressing further comprises suppressing for the next instruction fetch an address-compare looking for a match between an instruction directory lookup and an instruction address translation directory lookup for the next instruction fetch.
7.	(Currently Amended)  A system for processing an instruction fetch from an instruction cache, the system comprising:
a memory; and
a processor communicatively coupled to the memory, where the system performs a method comprising:
identifying, for a next instruction fetch, that the next instruction fetch is in a same cache line of the instruction cache as a last instruction fetch from the instruction cache, the instruction cache comprising multiple instruction cache lines, and the same cache line being one instruction cache line of the multiple instruction cache lines; and
based, at least in part, on identifying that the next instruction fetch is in the same cache line as the last instruction fetch from the instruction cache[[,]]: 
, for the next instruction fetch, one or more instruction cache-related directory accesses to multiple instruction cache-related directories of the instruction cache complex to check whether there is an address match[[,]]; and 
forcing, for the next instruction fetch, an address match signal for the same cache line of the multiple instruction cache lines, the multiple instruction cache-related directors including an instruction directory (IDIR) and one of an instruction translation lookaside buffer (ITLB) or an instruction effective-to-real address translation (IERAT) directory.
8.	(Original)  The system of claim 7, further comprising refraining from the suppressing where there has been an invalidation action against the same cache line, causing the same cache line to no longer be valid.
9.	(Original)  The system of claim 7, wherein the same cache line comprises multiple cache line segments, each cache line segment comprising multiple instructions, and wherein the system further maintains validity information for each cache line segment of the multiple cache line segments based on a most-recent, instruction cache-directory-accessed fetch for the same cache line.
10.	(Previously Presented)  The system of claim 9, wherein the suppressing comprises generating a known-to-hit signal based, at least in part, on the identifying that the next instruction fetch is in the same cache line, and wherein the system further issues a cache line hit for the next instruction fetch where the separate validity hit for the cache line segment comprising the next instruction is valid and the known-to-hit signal has been generated, without performing for the next instruction fetch the one or more instruction cache-related directory accesses.
11.	(Original)  The system of claim 10, wherein maintaining the validity information comprises maintaining separate validity bits for each cache line segment in a cycle-boundary latch of an instruction cache complex comprising the instruction cache.

13.	(Currently Amended)  A computer program product for processing an instruction fetch from an instruction cache, computer program product comprising:
a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a processing circuit to cause the processing circuit to perform a method comprising: 
identifying, for a next instruction fetch, that the next instruction fetch is in a same cache line of the instruction cache as a last instruction fetch from the instruction cache, the instruction cache comprising multiple instruction cache lines, and the same cache line being one instruction cache line of the multiple instruction cache lines; and
based, at least in part, on identifying that the next instruction fetch is in the same cache line as the last instruction fetch from the instruction cache[[,]]: 
suppressing, for the next instruction fetch, one or more instruction cache-related directory accesses to multiple instruction cache-related directories of the instruction cache complex to check whether there is an address match[[,]]; and 
forcing, for the next instruction fetch, an address match signal for the same cache line of the multiple instruction cache lines, the multiple instruction cache-related directors including an instruction directory (IDIR) and one of an instruction translation lookaside buffer (ITLB) or an instruction effective-to-real address translation (IERAT) directory.

15.	(Original)  The computer program product of claim 13, wherein the same cache line comprises multiple cache line segments, each cache line segment comprising multiple instructions, and wherein the method further comprises maintaining validity information for each cache line segment of the multiple cache line segments based on a most-recent, instruction cache-directory-accessed fetch for the same cache line.
16.	(Previously Presented)  The computer program product of claim 15, wherein the suppressing comprises generating a known-to-hit signal based, at least in part, on the identifying that the next instruction fetch is in the same cache line, and wherein the method further comprises issuing a cache line hit for the next instruction fetch where the separate validity bit for the cache line segment comprising the next instruction is valid and the known-to-hit signal has been generated, without performing for the next instruction fetch the one or more instruction cache-related directory accesses.  
17.	(Original)  The computer program product of claim 16, wherein maintaining the validity information comprises maintaining separate validity bits for each cache line segment in a cycle-boundary latch of an instruction cache complex comprising the instruction cache.  
18.	(Original)  The computer program product of claim 13, wherein the suppressing further comprises suppressing for the next instruction fetch an address-compare looking for a match between an instruction directory lookup and an instruction address translation directory lookup for the next instruction fetch.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on 3/22/2021, page 9, are persuasive. Specifically Fuchs in view of Diefenderfer and AAPA fail to explicitly teach suppressing access to multiple directories and forcing an address match signal steps as detailed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/William B Partridge/Primary Examiner, Art Unit 2183